Title: To George Washington from David Humphreys, 18 August 1784
From: Humphreys, David
To: Washington, George



Paris Augst 18th 1784.

A direct opportunity for America having offered itself thro’ the medium of Colo. Franks I again indulge myself in writing to my dear General; and take the most heartfelt satisfaction in acknowledging the receipt of the Dispatches which were so obligingly addressed for me to the care of Govr Jefferson—who arrived in this City about ten days before me. Tho I dare not undertake to say in this Letter how much I feel myself indebted to your goodness for these reiterated instances of your friendship, yet I may be allowed with the greatest truth to assert that I find myself under greater obligations than ever to support the character which your too great partiality has so ardently endeavoured to persuade the world I am entitled to.
Franks is waiting—I have no time to add but by presenting my most affectionate regards to Mrs Washington & assuring you, that I have the honor to be My dear General Your Most Obedt Servt

D. Humphreys

